D-ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12, 13 are objected to because of the following informalities:  
Claim 12 is missing a semicolon to separate the preamble from the body of the claim, interpreted as “An endoscopic image observation device comprising: a processor…”.  
Claim 13 is missing a semicolon to separate the preamble from the body of the claim, interpreted as “An endoscopic image observation device comprising: a processor…”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al (US PG PUB 2012/0316421).
Regarding Claim 1, Kumar et al teach an endoscopic image observation system (system for automated image analysis to enhance capsule endoscopy diagnosis 1400; Fig 1, 14 and ¶ [0014], [0061]-[0070]) for supporting observation of a plurality of images captured by a capsule endoscope comprising a processor comprising hardware (imager 1420, such as wireless capsule endoscope device 110, 120, is used to capture plurality of images of anatomy 1410 and analysis 1440 of endoscopic images is performed using computer system 1500, including processor 1504; Figs 1, 12, 14, 15 and ¶ [0061]-[0062], [0187]), wherein the processor (image data is sent offline 1425 or in real-time 1430 for analysis 1440 using computer system 1500, including processor 1504; Figs 14, 15 and ¶ [0062], [0187]) is configured to: output an accuracy score indicating a likelihood that each of the plurality of images represents an image of a region sought to be distinguished (in the assessment of the anatomy, a score is calculated to assess the structure of the anatomy in the images including analysis of the appearance, shape and size of the attribute of interest; ¶ [0068]); group the plurality of images into a plurality of clusters in accordance with the accuracy score (selected data, included reduced set of imaging data, is organized from classification of attributes of interest 1460 and severity assessment 1470, and overall score of image appearance attributes is presented to user 1480; ¶ [0069]-[0070]); and identify a candidate image for a boundary of the region from among the plurality of images in accordance with the grouping into the plurality of clusters (among selected data, organ boundary in the capsule endoscopy (CE) image is identified for analysis as the region of interest, identified as a lesion image 1220 using an edge histogram descriptor 1250; ¶ [0010], [0063]-[0065], [0080]-[0081]).  
Regarding Claim 2, Kumar et al teach the endoscopic image observation system according to claim 1 (as described above), wherein the processor (analysis 1440 of endoscopic images is performed using computer system 1500, including processor 1504; Figs 12, 14, 15 and ¶ [0062], [0187]) is configured to: group the plurality of images into a first cluster and a second cluster different from the first cluster (the feature extraction 1450 will cluster different features based on distinguishing colors and create multiple clusters on the images; ¶ [0064]), and given that the first cluster is defined as a cluster in which images of the region sought to be distinguished are grouped, identify the image grouped in the second cluster as the candidate image (a legion image 1220 can be identified based on the cluster, which can be a cluster different from a first cluster identified by the feature extraction 1450; ¶ [0064]-[0065]).  
Regarding Claim 6, Kumar et al teach the endoscopic image observation system according to claim 1 (as described above), wherein the processor is configured to group the plurality of images into the plurality of clusters based on information on relative time from the imaging start time and the accuracy score of each of the plurality of images (images can be organized for temporal consistency, thereby clustering and classifying based on relative time imaged from the start of imaging and representing the attribute of interest for assessment score; ¶ [0067]-[0068]).  
Regarding Claim 7, Kumar et al teach the endoscopic image observation system according to claim 1 (as described above), wherein the processor is configured to output anOLM-70068US49 accuracy score indicating the likelihood that each of the plurality of images represents at least any one of images of a stomach, a small intestine, and a large intestine (score calculated to assess anatomy structure and structured assessment would also determine the organ being assessed; ¶ [0044]-[0046], [0068]-[0069]). 
Regarding Claim 8, Kumar et al teach the endoscopic image observation system according to claim 1 (as described above), wherein the processor is configured to display information regarding the candidate image on a display (the computer system 1500, including processor 1504 that analyzes CE images, will display data and analysis results on a display unit 530 via a display interface 1502; Fig 15 and ¶ [0188]).  
Regarding Claim 9, Kumar et al teach the endoscopic image observation system according to claim 8 (as described above), wherein the processor is configured to display the candidate image on a display in a list (data details of the image analysis can be presented in a table; ¶ [0058], [0085]).  
Regarding Claim 10, Kumar et al teach the endoscopic image observation system according to claim 8 (as described above), wherein the processor is configured to display a time bar with one end indicating the imaging start time and the other end indicating the imaging end time and also display an indicator for a candidate image in association with the time bar (data details of the image analysis can include transit time estimation; ¶ [0059], [0071]).  
Regarding Claim 11, Kumar et al teach the endoscopic image observation system according to claim 8 (as described above), wherein the processor is configured to display a bar displaying that an image at each imaging time is an image of a predetermined region or the candidate image in association with the imaging time of the image (recording time of the selected image frame will be annotated as part of the image; ¶ [0099]).  

Regarding Claim 12, Kumar et al teach an endoscopic image observation device (computer system 1500 for automated image analysis to enhance capsule endoscopy diagnosis 1400; Fig 1, 14, 15 and ¶ [0014], [0061]-[0070], [0186]-[0198]) comprising aOLM-70068US50 processor comprising hardware (analysis 1440 of endoscopic images is performed using computer system 1500, including processor 1504; Figs 1, 12, 14, 15 and ¶ [0061]-[0062], [0187]), wherein the processor is configured to, wherein a plurality of images captured by a capsule endoscope (imager 1420, such as wireless capsule endoscope device 110, 120, is used to capture plurality of images of anatomy 1410 and analysis 1440 of endoscopic images is performed using computer system 1500, including processor 1504; Figs 1, 12, 14, 15 and ¶ [0061]-[0062], [0187]), are grouped into a plurality of clusters based on an accuracy score that has been output for each of the plurality of images (selected data, included reduced set of imaging data, is organized from classification of attributes of interest 1460 and severity assessment 1470, and overall score of image appearance attributes is presented to user 1480; ¶ [0069]-[0070]) indicating the likelihood that the image represents an image of a region sought to be distinguished (feature vectors and localized descriptors are created in the feature extraction 1450 and the vectors are used for the assessment 1470 and the score of the region feature characteristics; ¶ [0063], [0068]), display, on a display (the computer system 1500, including processor 1504 that analyzes CE images, will display data and analysis results on a display unit 530 via a display interface 1502; Fig 15 and ¶ [0188]), information regarding a candidate image for a boundary of the region identified from among the plurality of images in accordance with the grouping into the plurality of clusters (among selected data, organ boundary in the capsule endoscopy (CE) image is identified for analysis as the region of interest, identified as a lesion image 1220 using an edge histogram descriptor 1250; ¶ [0010], [0063]-[0065], [0080]-[0081]).  

Regarding Claim 13, Kumar et al teach an endoscopic image observation device (computer system 1500 for automated image analysis to enhance capsule endoscopy diagnosis 1400; Fig 1, 14, 15 and ¶ [0014], [0061]-[0070], [0186]-[0198])  comprising aOLM-70068US50 processor comprising hardware (analysis 1440 of endoscopic images is performed using computer system 1500, including processor 1504; Figs 1, 12, 14, 15 and ¶ [0061]-[0062], [0187]), wherein the processor is configured to, wherein a plurality of images captured by a capsule endoscope (imager 1420, such as wireless capsule endoscope device 110, 120, is used to capture plurality of images of anatomy 1410 and analysis 1440 of endoscopic images is performed using computer system 1500, including processor 1504; Figs 1, 12, 14, 15 and ¶ [0061]-[0062], [0187]), are grouped into a plurality of clusters based on an accuracy score that has been output for each of the plurality of images (selected data, included reduced set of imaging data, is organized from classification of attributes of interest 1460 and severity assessment 1470, and overall score of image appearance attributes is presented to user 1480; ¶ [0069]-[0070]) indicating the likelihood that the image represents an image of a region sought to be distinguished (feature vectors and localized descriptors are created in the feature extraction 1450 and the vectors are used for the assessment 1470 and the score of the region feature characteristics; ¶ [0063], [0068]), identify a candidate image for a boundary of the region from among the plurality of images in accordance with the grouping into the plurality of clusters (among selected data, organ boundary in the capsule endoscopy (CE) image is identified for analysis as the region of interest, identified as a lesion image 1220 using an edge histogram descriptor 1250; ¶ [0010], [0063]-[0065], [0080]-[0081]) in order to display on a display (the computer system 1500, including processor 1504 that analyzes CE images, will display data and analysis results on a display unit 530 via a display interface 1502; Fig 15 and ¶ [0188]).

Regarding Claim 14, Kumar et al teach an endoscopic image observation method (information flow diagram 1400 to facilitate use of automated image analysis to enhance capsule endoscopy diagnosis; Fig 1, 14, 15 and ¶ [0014], [0061]-[0070], [0186]-[0198]) comprising: outputting an accuracy score (selected data, included reduced set of imaging data, is organized from classification of attributes of interest 1460 and severity assessment 1470, and overall score of image appearance attributes is presented to user 1480; ¶ [0069]-[0070]) indicating the likelihood that each of a plurality of images captured by a capsule OLM-70068US51 endoscope (imager 1420, such as wireless capsule endoscope device 110, 120, is used to capture plurality of images of anatomy 1410 and analysis 1440 of endoscopic images is performed using computer system 1500, including processor 1504; Figs 1, 12, 14, 15 and ¶ [0061]-[0062], [0187]) represents an image of a region sought to be distinguished (feature vectors and localized descriptors are created in the feature extraction 1450 and the vectors are used for the assessment 1470 and the score of the region feature characteristics; ¶ [0063], [0068]); grouping the plurality of images into a plurality of clusters in accordance with the accuracy score (selected data, included reduced set of imaging data, is organized from classification of attributes of interest 1460 and severity assessment 1470, and overall score of image appearance attributes is presented to user 1480; ¶ [0069]-[0070]); and identifying a candidate image for a boundary of the region from among the plurality of images in accordance with the grouping into the plurality of clusters (among selected data, organ boundary in the capsule endoscopy (CE) image is identified for analysis as the region of interest, identified as a lesion image 1220 using an edge histogram descriptor 1250; ¶ [0010], [0063]-[0065], [0080]-[0081]).  

Regarding Claim 15, Kumar et al teach an endoscopic image observation program embedded in a non-transitory computer readable recording medium (computer readable medium stores executable instructions to facilitate use of automated image analysis to enhance capsule endoscopy diagnosis; Fig 1, 14, 15 and ¶ [0014]-[0015], [0061]-[0070], [0186]-[0198]) comprising: a module that outputs an accuracy score (selected data, included reduced set of imaging data, is organized from classification of attributes of interest 1460 and severity assessment 1470, and overall score of image appearance attributes is presented to user 1480; ¶ [0069]-[0070]) indicating the likelihood that each of a plurality of images captured by a capsule OLM-70068US51 endoscope (imager 1420, such as wireless capsule endoscope device 110, 120, is used to capture plurality of images of anatomy 1410 and analysis 1440 of endoscopic images is performed using computer system 1500, including processor 1504; Figs 1, 12, 14, 15 and ¶ [0061]-[0062], [0187]) represents an image of a region sought to be distinguished (feature vectors and localized descriptors are created in the feature extraction 1450 and the vectors are used for the assessment 1470 and the score of the region feature characteristics; ¶ [0063], [0068]); a module that groups the plurality of images into a plurality of clusters in accordance with the accuracy score (selected data, included reduced set of imaging data, is organized from classification of attributes of interest 1460 and severity assessment 1470, and overall score of image appearance attributes is presented to user 1480; ¶ [0069]-[0070]); and a module that identifies a candidate image for a boundary of the region from among the plurality of images in accordance with the grouping into the plurality of clusters (among selected data, organ boundary in the capsule endoscopy (CE) image is identified for analysis as the region of interest, identified as a lesion image 1220 using an edge histogram descriptor 1250; ¶ [0010], [0063]-[0065], [0080]-[0081]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (US PG PUB 2012/0316421) in view of Nishimura et al (EP 2412300).
Regarding Claim 3, Kumar et al teach the endoscopic image observation system according to claim 1 (as described above).
Kumar et al does not teach whereinOLM-70068US47 given that the number of regions sought to be distinguished is L (L is an integer equal to or larger than 1), the processor is configured to group the plurality of images into (L+1) clusters or more.
Nishimura et al is analogous art pertinent to the technological problem addressed in this application and teaches whereinOLM-70068US47 given that the number of regions sought to be distinguished is L (L is an integer equal to or larger than 1) (N pieces of images (N is integer equal or greater than 1) are identified; ¶ [0120]), the processor (the program instructs a processor to execute the program instructions; ¶ [0008]) is configured to group the plurality of images into (L+1) clusters or more (sampled N/k, where k-th image in N pieces of images) pieces of the images are grouped as a sample image group (n+1) for image processing; ¶ [0121]).
It would have been obvious to one of ordinary skill in the art before the effective filing deadline to combine the teachings of Kumar et al with Nishimura et al including whereinOLM-70068US47 given that the number of regions sought to be distinguished is L (L is an integer equal to or larger than 1), the processor is configured to group the plurality of images into (L+1) clusters or more. By clustering the images, the image processing device can increase detection accuracy through classifying images, as recognized by Nishimura et al (¶ [0009]).

Regarding Claim 4, Kumar et al teach the endoscopic image observation system according to claim 1 (as described above), wherein when there are a plurality of regions sought to be distinguished (in the assessment of the anatomy, a score is calculated to assess the structure of the anatomy in the images including analysis of the appearance, shape and size of the attribute of interest; ¶ [0068]), the processor is configured to: output as an accuracy score a vector including the likelihood that each of the plurality of images represents an image of each of the plurality of regions sought to be distinguished as a component (feature vectors and localized descriptors are created in the feature extraction 1450 and the vectors are used for the assessment 1470 and the score of the region feature characteristics; ¶ [0063], [0068]), identify a representative vector representing the accuracy score of one or more grouped images for each of the plurality of clusters (a Dominant Color Descriptor (DCD) clusters neighboring colors as a DCD feature vector and a representative DCD cluster may be used for the feature characteristic assessed; ¶ [0052], [0073]-[0075]).
Kumar et al does not teach identify, from among the plurality of clusters, a cluster that has the largest inner product of the representative vector and a standard basis vector for one region out of the plurality of regions sought to be distinguished, as a cluster into which an image of the region is grouped.
Nishimura et al is analogous art pertinent to the technological problem addressed in this application and teaches identify, from among the plurality of clusters, a cluster that has the largest inner product of the representative vector and a standard basis vector for one region out of the plurality of regions sought to be distinguished, as a cluster into which an image of the region is grouped (a conditional probability density function with a characteristic vector is used for the identification and classification of the biologic class of the cluster; ¶ [0138]-[0140]).  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding Claim 5, the prior art fails to disclose, teach or suggest:
output as an accuracy score a vector including the likelihood that each of the plurality of images represents an image of each of the plurality of regions sought to be distinguished as a component identify a representative vector representing the accuracy score of one or more grouped images for each of the plurality of clusters, and identify, from among the plurality of clusters, a predetermined number of clusters in ascending order of the sum of the respective inner products of the representative vector and respective standard basis vector for the plurality of regions sought to be distinguished, as a cluster into which the candidate image is grouped.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kono et al (US PG PUB 2016/00292875) teaches an image processing apparatus and method for capsule endoscope image processing including identifying a region of interest and organizing data in clusters based on characteristics of the region.
Peieg et al (US 8873816) teaches a system and method for identifying pathologies from in-vivo images including an image score for identified features in a candidate region to determine pathology.
	Nishimura et al (US PG PUB 2011/0255759) teaches an image processing device and method for capsule endoscope image processing including calculating feature values for subsets of an image and cluster classification based on feature value and occurrence of the feature.
	Rozenfeld (US 8929629) teaches a method for in-vivo images to identify regions in the images using characteristic vectors and calculating a probability score indicating image represents a pathology.
	McGinnis et al (US PG PUB 2011/0206250) teaches a method for in-vivo image analysis to determine pathology in one or more regions of interests.
	Liang et al (WO 2017/027475) teaches a system and method to calculate a score indicating a region in the image frame displays a pathologic condition and the severity of the condition. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667